Citation Nr: 0616478	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of acne.  

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The RO issued a 
decision in July 2001 increasing from noncompensable (0 
percent) to 10 percent the evaluation assigned for residuals 
of acne - retroactively effective as of December 21, 1999.  
As well, the RO granted service connection for 
diabetes mellitus resulting from exposure to herbicide (Agent 
Orange) in Vietnam.  A 20 percent evaluation was assigned, 
retroactively effective from July 9, 2001.  A more recent May 
2002 decision granted an earlier effective date of April 18, 
2000 for the award of service connection and assignment of 
the 20 percent evaluation for the diabetes mellitus.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In an even more recent decision, in February 2003, the RO 
granted service connection for peripheral neuropathy of the 
lower extremities (both right and left) and assigned a rating 
for each leg, separate and distinct from the rating assigned 
for the underlying diabetes mellitus.  The veteran did not 
appeal these assigned ratings.  38 C.F.R. § 20.201 (2005).  
See, too, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

This case was previously before the Board and was remanded to 
the RO in March 2005 for further development and 
consideration.  The remand occurred via the Appeals 
Management Center (AMC).



The record reflects that additional medical evidence was 
received by the Board in April 2006.  Upon review, the Board 
sees that this evidence is merely duplicative of evidence 
already in the claims file.  Therefore, there is no need for 
the veteran to waive his right to have this evidence 
initially considered by the Board, as this same evidence 
already has been considered by the RO.  See 38 C.F.R. §§ 
19.31(b), 20.1304(a), (c) (2005).


FINDINGS OF FACT

1.  The veteran's acne is manifested by extensive lesions 
without ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations or exceptional repugnance; 
there is also no indication that 40 percent of his entire 
body or more than 40 percent of exposed areas are affected by 
his skin disability or that near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.

2.  The veteran's diabetes mellitus requires a restricted 
diet and regulation of activities, but the condition does not 
require insulin.  

3.  The veteran has been diagnosed with sexual dysfunction 
related to his diabetes; however, he has no penile deformity, 
has not been diagnosed with diabetic retinopathy or 
nephropathy, and his peripheral neuropathy is already 
separately compensated.




CONCLUSIONS OF LAW

1.  The schedular criteria are met for a higher 30 percent 
rating, but no greater, for residuals of acne.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to and since August 30, 2002).

2.  The criteria are not met for a rating higher than 20 
percent for the diabetes mellitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115b, 4.119, Diagnostic Codes 7522, 
7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to 
the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for 
VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided VCAA notice in April 
2002, July 2003, March 2005, and June 2005, after the initial 
adjudication of his claims in the July 2001 rating decision 
at issue.  But in Pelegrini II, the Court clarified that in 
these type situations, where the veteran did not receive VCAA 
notice until after the initial adjudication of his claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew, as if that initial decision 
was not made.  Rather, VA need only ensure the veteran 
receives or since has received VA content-complying notice 
such that he is not prejudiced.  The Court more recently 
addressed what must occur when there are these type timing 
errors in provision of the VCAA notice, to avoid unduly 
prejudicing the veteran.  See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Here, the RO 
readjudicated the claims and sent him a supplemental 
statement of the case (SSOC) in November 2005, following the 
VCAA notice compliance actions.  He was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the notices.  His representative 
submitted written argument on his behalf in April 2006.  
Therefore, there is no prejudice to the veteran because his 
claims were readjudicated by the RO after appropriate VCAA 
notice was provided.

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This fourth 
"element" of the notice requirement comes from the language 
of § 3.159(b)(1).

Here, the March 2005 and June 2005 VCAA letters summarized 
the evidence needed to substantiate the claims and VA's duty 
to assist.  [The earlier April 2002 and July 2003 VCAA 
letters dealt only with the claim for a higher rating for 
the acne, whereas the 2005 letters dealt with both issues on 
appeal.].  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical records.  In this way, 
the VCAA letters clearly satisfy the first three "elements" 
of the notice requirement.  In addition, the March 2005 VCAA 
letter requested that the veteran provide VA with any 
additional evidence or information he had pertaining to his 
claims.  So this satisfied the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
notice of what type of information and evidence was needed to 
substantiate his claims for higher ratings, but he was not 
provided notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  This is because 
the Board will conclude below that a higher rating is 
warranted for his acne - meaning he is receiving a greater 
rating, regardless.  And when the RO implements this higher 
rating upon receiving the file back from the Board, it can 
provide VCAA notice concerning the effective date element.  
And since the preponderance of the evidence is against the 
claim for a higher rating for the diabetes mellitus, any 
question about the appropriate effective date to be assigned 
is rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA and 
private medical records and reports of VA examinations.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication there exists any additional evidence that 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2005).

Pertinent Laws and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Entitlement to a Rating Higher than 10 Percent for Residuals 
of Acne

In a December 1970 rating decision, the RO granted service 
connection for residuals of acne and assigned a 0 percent 
(i.e., noncompensable) initial evaluation.  The veteran filed 
a claim for an increased rating for his skin disability in 
2001.  In July 2001, the RO increased the disability rating 
to 10 percent.  While this appeal was pending, the applicable 
rating criteria for evaluating skin disorders were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The July 2003 statement of the case (SOC) 
reflects that the RO has evaluated the veteran's skin 
condition under these revised criteria.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will similarly 
apply both the old and new versions of the criteria to the 
veteran's claim.  Bear in mind, though, the revised criteria 
only can be applied prospectively from the effective date of 
the change.  Whereas the former criteria may be applied both 
prior to and since the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, 
too, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's skin condition is evaluated under Diagnostic 
Codes 7899-7806.  Diagnostic Code 7899 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.118.  See 38 C.F.R. § 
4.27 (2005).  Under the former Diagnostic Code 7806, a 10 
percent evaluation is assigned where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where there is exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).



As of August 30, 2002, a 10 percent evaluation is warranted 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas is affected; or, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  
A 30 percent evaluation is warranted where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas is 
affected; or, where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
where more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected; or, where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Analysis

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board has reviewed all the evidence of record, including 
the reports of VA examinations conducted in April 2001 and 
July 2005, as well as various VA outpatient treatment 
records.  While the April 2001 examination noted there were 
no active acne inflammatory lesions or comedones, the veteran 
did have rather extensive scarring on his chest, upper back 
and outer arms.  In fact, examination revealed over 300 
hypopigmented scars.  The July 2005 examination likewise 
noted significant scarring, over 300 scars in total, 
including hypopigmented scars that were somewhat raised.  
Based on this evidence, the Board finds that his skin 
disability has caused extensive lesions.  Consequently, the 
criteria are met for a higher 30 percent rating under the old 
Diagnostic Code 7806; these requirements are in the 
disjunctive, meaning only extensive lesions need be shown for 
a higher 30 percent rating.  See generally Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).

The Board observes that ulceration, extensive exfoliation, 
and extensive crusting were not noted on either of the VA 
examinations and have not been contended by the veteran.  The 
July 2005 examiner stated the scars showed no oozing, 
draining or ulceration.  Further, while the veteran's skin 
disability clearly affects several areas of his body, there 
is no indication his scars are exceptionally repugnant and no 
examiner has described them as such.  The April 2001 VA 
examiner stated the scars result in moderate disfigurement.  
The Board also observes that none of the physicians that have 
examined the veteran have indicated that any of his skin 
problems are the product of systemic or nervous 
manifestations.  In short, a rating in excess of 30 percent 
under the old criteria is not for application in this case.

According to the July 2005 VA examiner, the skin disability 
affects no exposed areas.  The veteran's head, hands and neck 
are clear.  As such, the examiner indicated the skin 
disability affects zero percent of exposed areas and 10 
percent of the veteran's entire body surface.  Clearly, this 
refutes any contention that 40 percent of his entire body or 
more than 40 percent of exposed areas are affected.  Further, 
the evidence does not reveal constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  The July 2005 examination disclosed he had used 
topical ointments for relief of his symptoms the prior year.  
Thus, the Board concludes that the revised rating criteria do 
not support a 60 percent evaluation at this time.

In sum, the veteran's skin disability warrants a higher 30 
percent rating, but no greater.  For the reasons and bases 
stated, the preponderance of the evidence is against a rating 
higher than 30 percent (while supporting a rating at this 
level).  So this is the rating that must be assigned.  
38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Entitlement to an Initial Rating Higher than 20 percent for 
Diabetes Mellitus

In the July 2001 rating decision at issue, the RO granted 
service connection for diabetes mellitus and assigned a 20-
percent initial evaluation.  The veteran disagreed with this 
initial rating.  So VA has to consider his claim in this 
context, which includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his diabetes may have been more severe 
than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 

The diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

Diagnostic Code 7913 provides the following levels of 
disability.

20 %  Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet;

40 %  Requiring insulin, restricted diet, and regulation of 
activities;

60 %  Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

100 %  Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Note (1). Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.

Analysis

In order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity (italics added).  
A review of his treatment records reveals he was diagnosed 
with diabetes mellitus in 2001.  Subsequent treatment reports 
show he was initially treated with glyburide and more 
recently was changed over to Glucovance.  He is also on a 
restricted diet and has had his activities regulated.  
However, most importantly, at no time has the condition been 
shown to require insulin.  The report of his most recent July 
2005 VA examination does not show he uses insulin.  Hence, 
since all three requirements for a higher 40 percent rating 
are not met, he cannot receive this greater rating.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  

The July 2005 VA examination indicated there was no evidence 
of diabetic retinopathy or nephropathy.  Thus, separate 
disability ratings for these additional conditions may not be 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  And the veteran already is receiving separate 
compensation for the residual peripheral neuropathy affecting 
his right and left lower extremities.  He has separate 20 
percent ratings for each leg.

The July 2005 VA examination showed the veteran has an 
additional residual of the diabetes - sexual dysfunction.  
Sexual dysfunction in turn is rated, by analogy, to "penis 
deformity, with loss of erectile power", under Diagnostic 
Code 7522.  See 38 C.F.R. § 4.20 (2005).  The Rating Schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria, meaning both must be present to warrant 
compensation at the sole authorized level of 20 percent.

Here, the medical evidence does not indicate any finding of 
deformity.  And where, as here, the criteria for a 
compensable rating under a diagnostic code are not met, 
a noncompensable rating is assigned.  See 38 C.F.R. § 4.31 
(2005).  Therefore, although sexual dysfunction is present as 
a complication of the service-connected diabetes mellitus, it 
is noncompensable and therefore cannot be rated separately.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the diabetes mellitus.  And since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 30 percent rating is granted for residuals of acne, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

But the claim for a higher rating for the diabetes mellitus 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


